Title: To Thomas Jefferson from Israel Israel, 2 January 1804
From: Israel, Israel
To: Jefferson, Thomas


               
                  Worthy and Much esteemd Sir,
                  Philada. January 2d: 1804
               
               Being informed that Removals are about to take place in the Officers of the Revenue department in this City, I am led to Request you in favor of your friend & much esteemd Citizen Cap. James Gamble, now a Senator of this State, his Modesty will prevent him from coming forward in the Accustom’d Manner, His Virtues need not be delienated by me they are known and Acknowledged by all that know him, He has Recently been Offerd an honorable place by the Governor, but I know that his Talents and Qualifications are better fitted for the Naval or Surveyors Office, he being long since and still is in the Mercantile Business,
               Dr Sir if you find it necessary to make a Change, Conscious I am you will do Honor to Yourself and Oblige a numerous body of Citizens by making the above Appointment and none more so than your devoted friend
               
                  Israel Israel 
               
            